DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/13/2022 has been entered.
Information Disclosure Statement
Acknowledgment is made of receipt of Information Disclosure Statement (PTO-1449) filed 07/13/2022. An initialed copy is attached to this Office Action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wippermann et al. (USPG Pub No. 2012/0200946), hereinafter “Wippermann”.
Regarding claim 1, Wippermann discloses a device (see Fig. 2C) comprising: a first member (104) and a second member (102 w/ 106) which are stacked upon each other in a direction referred to as vertical direction, the first and second members each including a central portion, the first member (104) including at least a first distancing element (108) abutting the second member (102 w/ 106) (see Fig. 2C, 5A); and a gap zone and a bonding material (118), wherein the gap zone is peripheral to the central portions, and in the gap zone, a gap is present between the first (104) and second members (102 w/ 106), and a portion of the gap is filled by the bonding material bonding the first and second members to each other in a bonding zone comprised in the gap zone, wherein a height of the gap is defined by the first distancing element (108) (see Fig. 2C, 5A); and wherein the gap zone includes an inner spread control portion adjoining the central portions, in which the gap widens towards the central portions, and an outer spread control portion adjoining the inner spread control portion, in which the gap widens in a direction away from the central portions (see Fig. 2C, 5A).
Regarding claim 2, Wippermann discloses wherein the first distancing element (108) and the central portion of the first member are integrally formed (see Fig. 2C, 5A, 5B, Paragraph 39).
Regarding claim 3, Wippermann discloses wherein the first distancing element (108) is completely laterally circumferentially in contact with the bonding material (see Figs. 2A-5B).
Regarding claim 6, Wippermann discloses wherein the bonding zone laterally completely surrounds the central portions; and optionally wherein the first member comprises, in addition, a second distancing element, a third distancing element and a fourth distancing element, in particular wherein the first distancing element abuts the second member in a first contact zone, second distancing element abuts the second member in a second contact zone, a third distancing element abuts the second member in a third contact zone and a fourth distancing element abuts the second member in a fourth contact zone (see Figs. 2A-5B, 6-9).
Regarding claim 8, Wippermann discloses wherein the first member is attached to a first substrate, and the second member is attached to a second substrate, wherein the first and second substrates are aligned parallel to each other; and optionally wherein one of the central portions has a convexly shaped surface and the other of the central portions has a concavely shaped surface which face each other; and optionally wherein one of the central portions comprises a convex lens and the other of the central portions comprises a concave lens (see Figs. 2A-5B, 6-10C). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 11-14, 16, 18, 20, 21, 24, 26, 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Wippermann (USPG Pub No. 2012/0200946) in view of Rossi et al. (USPG Pub No. 2009/0159200), hereinafter “Rossi”.
Regarding claim 4, Wippermann discloses the claimed invention except for wherein the bonding material forms a meniscus at an inner end of the bonding zone. In the same field of endeavor, Rossi discloses wherein the bonding material forms a meniscus at an inner end of the bonding zone (see Fig. 16). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Wippermann with wherein the bonding material forms a meniscus at an inner end of the bonding zone of Rossi for the purpose of providing a simple and cost-effective manufacturing process while improving the quality and yield of the resulting wafer stack (Paragraph 9). 
Regarding claim 11, Wippermann discloses a method for producing a wafer stack (Paragraphs 32, 40), comprising providing a first wafer comprising a plurality of first members (104), wherein each of the first members comprises a first distancing element (108) (see Figs. 2A-5B, 6-9, Paragraph 36); providing a second wafer comprising a plurality of second members (102 w/ 106) (see Fig. 2C, 5A); aligning the first and the second wafer with respect to each other to establish a plurality of pairs of mutually aligned associated first and second members (see Figs. 2A-5B, 6-9); providing each of the pairs with a portion of a bonding material (118) by applying a portion of the bonding material to one or to both of the first and the second members of each of the pairs (see Figs. 2A-5B, 6-9); moving the first wafer and the second wafer towards each other, until each of the first distancing elements (108) abuts the associated second member (see Figs. 2A-5B, 6-9); effecting, by the moving, that for each of the pairs, the respective portion of bonding material (118) forms a layer of bonding material interconnecting the respective first and second members, wherein a thickness of the layers is defined by the first distancing element (108) (see Fig. 2C, 5A); and wherein the first and second members of each of the pairs comprise surfaces which are designed to establish acting on the respective portion of the bonding material which is inwardly decreasing and outwardly decreasing (see Figs. 2A-5B, 6-9). Wippermann discloses the claimed invention, but does not specify a capillary pressure. In the same field of endeavor, Rossi discloses a capillary pressure (Paragraphs 27, 28, 32). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Wippermann with a capillary pressure of Rossi for the purpose of providing a simple and cost-effective manufacturing process while improving the quality and yield of the resulting wafer stack (Paragraph 9). 
Regarding claim 12, Wippermann further discloses the first and second members comprising a central portion each, and wherein for each of the pairs, the respective first distancing element and the respective central portion are integrally formed (see Figs. 2A-5B, 6-9).
Regarding claim 13, Wippermann and Rossi teach the method set forth above for claim 11, Rossi further discloses comprising steering a spreading of the bonding material occurring in reaction to the moving, wherein the steering is accomplished by aid of capillary forces in combination with a design of the first and second members (Paragraphs 27, 28, 32, 87). It would have been obvious to one of ordinary skill to provide the method of Wippermann with the teachings of Rossi for at least the same reasons as those set forth above with respect to claim 11.
Regarding claim 14, Wippermann and Rossi teach the method set forth above for claim 11, Rossi further discloses comprising, for each of the pairs, establishing a capillary pressure acting on the respective portion of the bonding material to keep said respective portion of the bonding material in a predetermined region (Paragraphs 27, 28, 32, 87, 89). It would have been obvious to one of ordinary skill to provide the method of Wippermann with the teachings of Rossi for at least the same reasons as those set forth above with respect to claim 11.
Regarding claim 16, Wippermann further discloses wherein by the moving the first wafer and the second wafer towards each other until each of the first distancing elements abuts the associated second member, for each of the pairs, in a gap zone, a gap is established between the respective first and second members, wherein the gap opens up inwardly and outwardly; and optionally wherein the gap opens up inwardly more rapidly than it opens up outwardly (see Figs. 2A-5B, 6-9).
Regarding claim 18, Wippermann further discloses the first and second members comprising a central portion each, and wherein the layer of bonding material laterally surrounds the central portions; and optionally wherein the first and second members comprise a central portion each, and wherein the layer of bonding material completely laterally surrounds the central portions (see Figs. 2A-5B, 6-9).
Regarding claim 20, Wippermann further discloses wherein the bonding material forms a sealing ring, and wherein the sealing ring and the first and second members completely seclude a central volume present between the central portions (see Figs. 2A-5B, 6-9).
Regarding claim 21, Wippermann further discloses comprising manufacturing the first wafer, wherein the manufacturing of the first wafer comprises producing the first members on a first substrate using an embossing process; and optionally wherein the method comprises using a replication tool in the embossing process which comprises for each of the first members a region for shaping the respective first distancing element; and optionally wherein the replication tool comprises for each of the first members a first replication site for shaping the respective central portion from a replication material and, surrounding the first replication site, a flow control site for controlling a flow of the replication material, and wherein the region for shaping the respective first distancing element is located between the first replication site and the flow control site (Paragraphs 34, 39, 42, 48). 
Regarding claim 24, Wippermann discloses and optionally wherein the method comprises hardening the bonding material (Paragraph 49). Wippermann and Rossi teach the method set forth above for claim 11, Rossi further discloses wherein for each of the pairs, the respective layer of bonding material forms at its peripheral end a meniscus, and the respective first distancing element is arranged between said meniscus and the respective first central portion (see Fig. 16). It would have been obvious to one of ordinary skill to provide the method of Wippermann with the teachings of Rossi for at least the same reasons as those set forth above with respect to claim 11.
Regarding claim 26, Wippermann further discloses comprising applying a pressing force to press the first wafer against the second wafer; and optionally wherein outer bounds of the layer of bonding material describe a rectangular shape with rounded corners, in particular a square shape with rounded corners (see Figs. 2A-4). Furthermore, such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art In re Dailey, 149 USPQ 47 (CCPA 1966).
Regarding claim 28, Wippermann further discloses a method for manufacturing devices, each of the devices comprising a first member and a second member which are stacked upon each other, the method comprising producing a wafer stack according to claim 11, the method further comprising separating the wafer stack into parts (see Fig. 8, Paragraph 43).
Regarding claim 29, Wippermann further discloses comprising, prior to the separating, filling a filler material into an interstitial volume present between neighboring ones of the pairs of mutually aligned associated first and second members (see Fig. 8, Paragraphs 34, 39, 42, 48).
Response to Arguments
Applicant’s arguments with respect to claims 1-4, 6, 8, 11-14, 16, 18, 20, 21, 24, 26, 28 and 29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHIDERE S SAHLE whose telephone number is (571)270-3329. The examiner can normally be reached Monday-Thursday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHIDERE S SAHLE/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        11/18/2022